—In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Suffolk County (Stark, J.), dated July 28, 1993, which, after a hearing, sustained the writ to the extent of reducing bail from $2,500,000, with a cash bail alternative of $250,000, to $100,000 bond with a cash bail alternative of $50,000.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the proceeding is dismissed.
*252The County Court’s bail determination, based upon the factors outlined in CPL 510.20 (2), is supported by the record. Thus, it constituted an exercise of discretion with a rational basis which should not have been disturbed (see, People ex rel. Parker v Hasenauer, 62 NY2d 777; People ex rel. Gamble v Romano, 172 AD2d 575). Lawrence, J. P., Eiber, O’Brien and Santucci, JJ., concur.